      Case 3:18-cv-00766-HTW-LRA Document 3 Filed 11/19/18 Page 1 of 2



                    IN THE UNITED STATES DISTRICT COURT
                  FOR THE SOUTHERN DISTRICT OF MISSISSIPPI
                             NORTHERN DIVISION

THERESA VARE                                                                  PLAINTIFF

v.                                          CIVIL ACTION NO. 3:18-cv-766-HTW-LRA

MISSISSIPPI DEPARTMENT OF CORRECTIONS and
LIEUTENANT CHARLES TOSSY, INDIVIDUALLY                                    DEFENDANTS

                       AGREED STIPULATION OF DISMISSAL

      Plaintiff, Theresa Vare, submits this her Stipulation of Dismissal, pursuant to Rule

41(a)(1)(A)(i) of the Federal Rules of Civil Procedure, and hereby stipulates that she is

dismissing her Title VII – Sex Discrimination and Sexual Harassment, and 14th

Amendment through § 1983 – Equal Protection claims with prejudice with each party to

bear their own costs and fees associated with that claim.

      Respectfully submitted, this the 19th day of November 2018.

                                         s/Louis H. Watson, Jr.
                                         LOUIS H. WATSON, JR. (MSB #9053)
                                         NICK NORRIS (MSB #101574)
                                         WATSON & NORRIS, PLLC
                                         1880 Lakeland Drive, Suite G
                                         Jackson, MS 39216
                                         Telephone: (601) 968-0000
                                         Facsimile: (601) 968-0010
                                         louis@watsonnorris.com
                                         nick@watsonnorris.com

AGREED:
s/Nick Norris (MSB #101574)
Attorney for Plaintiff

s/Louis H. Watson, Jr. (MSB #9053)
Attorney for Plaintiff
      Case 3:18-cv-00766-HTW-LRA Document 3 Filed 11/19/18 Page 2 of 2



                              CERTIFICATE OF SERVICE

      I, Louis H. Watson, Jr., attorney for the Plaintiff, do hereby certify that I have this

day served via ECF filing or by United States mail, postage prepaid, a true and correct

copy of the above and foregoing document to all counsel of record.



      SO CERTIFIED, this the 19th day of November 2018.

                                          s/Louis H. Watson, Jr.
                                          LOUIS H. WATSON, JR.
